      Case 7:20-cv-05677-NSR-JCM Document 23
                                          22 Filed 06/15/21
                                                   06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUHALI GARCIA,
                                                                        6/15/2021
                           Plaintiff,
                                                            STIPULATION AND ORDER
           v.
                                                            No. 20 Civ. 5677 (NSR) (JCM)
 ANDREW M. SAUL,
 Commissioner of Social Security,

                           Defendant.


                IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for

plaintiff and defendant, that the decision of the Commissioner of Social Security be, and hereby

is, reversed and that this action be, and hereby is, remanded to the Commissioner of Social

Security, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.

The Clerk is directed to enter judgment. See Shalala v. Schaefer, 509 U.S. 292 (1993).

Dated: June 14
            __, 2021                                 Dated: June 14
                                                                 __, 2021

THE LEGAL AID SOCIETY                                AUDREY STRAUSS
Bronx, New York                                      Acting United States Attorney for the
Attorney for Plaintiff                               Southern District of New York
                                                     Attorney for Defendant

By:                                                  By:
       VIOLETA ARCINIEGA                                    MARY ELLEN BRENNAN
       The Legal Aid Society                                Assistant United States Attorney
       260 East 161st Street                                86 Chambers Street, 3rd Floor
       Bronx, NY 10451                                      New York, NY 10007
       Tel: (718) 579-8157                                  Tel: (212) 637-2652
       varciniega@legal-aid.org                             maryellen.brennan@usdoj.gov

SO ORDERED:                               Dated: June 15, 2021
                                                 White Plains, NY

                                           The Clerk is also directed to terminate the motion at ECF No. 18.
HON. NELSON S. ROMÁN
UNITED STATES DISTRICT JUDGE
